758 N.W.2d 315 (2008)
In re Petition for DISCIPLINARY ACTION AGAINST Mark R. HELLERUD, a Minnesota Attorney, Registration No. 146341.
No. A08-2055.
Supreme Court of Minnesota.
December 19, 2008.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition *316 for disciplinary action alleging that respondent Mark R. Hellerud committed professional misconduct warranting public discipline, namely, engaging in multiple transactions with family members in which respondent had a conflict of interest, in violation of Minn. R. Prof. Conduct 1.7 and 4.3(b).
Respondent admits the allegations of the petition and waives his procedural rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR). The parties jointly recommend that the appropriate discipline is a 60-day suspension.
The court has independently reviewed the file and approves of the stipulated disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Mark R. Hellerud is suspended for 60 days, effective 14 days from the date of filing of this order, subject to the following conditions:
(a) Respondent shall be reinstated, conditional upon successful completion of the professional responsibility portion of the state bar examination, following the end of the suspension period provided that, at least 15 days before the end of the suspension period, respondent files with the Clerk of Appellate Courts and serves upon the Director, as provided in Rule 18(f), RLPR, an affidavit establishing that respondent is current in continuing legal education requirements, has complied with Rules 24 and 26, RLPR, and has satisfactorily complied with all other conditions imposed by this order. Respondent shall note that under Rule 18(f), respondent shall not resume the practice of law unless and until the court issues a reinstatement order.
(b) Respondent shall successfully complete the professional responsibility portion of the state bar examination within one year of the date of filing of this order.
(c) Respondent shall pay costs of $900 pursuant to Rule 24(a), RLPR.
(d) Respondent shall comply with Rule 26, RLPR (requiring notice of suspension to clients, opposing counsel, and tribunals).
BY THE COURT:
/s/ Alan C. Page
Associate Justice